DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is Non-Final Office Action in response to application filed on October 10, 2019 in which claims 1-25 are presented for examination.
Information Disclosure Statement
The references listed in the IDSs filed on October 10, 2019 and April 23, 2020 have been considered and entered into record. Copies of the signed or initialed IDSs are hereby attached.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method, independent claim 13 recites a non-transitory computer readable medium, and independent claim 14 recites a system. Therefore, Step 1 is satisfied for claims 1-25. Step 2A Prong One: The independent claims recites processing input query, verifying global index, verifying local index, processing plurality of statements and responding to the query.
These observations “input query request” or evaluations are acts that can be practically performed in the human mind. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this 
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory. The a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of processing request in data indexed view using the computer components as a tool. While this type of automation improves the comparison of information, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, and processing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processing device and memory is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Claims 2-12 and 15-25 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-16 and 20-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsirogiannis et al. (US 20170206256 A1).
Regarding claim 1, Tsirogiannis discloses a method for executing queries on an indexed view (¶[0231], Tsirogiannis), comprising: 
processing an input query directed to data maintained by the indexed view to generate a plurality of statements responsive to the input query (Fig.1A; ¶[0218], [0263],[0269] and [0413], Tsirogiannis, i.e., generating SQL-compliant schema “statements”), wherein the indexed view includes index information and a plurality data chunks (¶[0218]  and [0413], Tsirogiannis); 
verifying a global index to locate segments of the indexed view (¶[0179], [0184]-[0186], and [0227], Tsirogiannis, i.e., array index/global schema corresponding to the claimed “global index”); 
verifying a plurality of local indexes (¶[0208], [0210], Tsirogiannis) to locate data chunks containing values related to the plurality of statements (¶[0185] and [0210], Tsirogiannis, i.e., value index corresponding to the claimed “local index“ that local the values in SQL), wherein the index information includes at least one local index per data chunk and at least one global index per the entire indexed view (¶[0185], [0210] and [0360], Tsirogiannis); 
processing the plurality of statements by accessing the data chunks containing values related to the plurality of statements (¶[0218]-[0219]and [0413], Tsirogiannis); and 
responding to the input query based on the accessed data chunks (Fig.1A; ¶[0218]  and [0413], Tsirogiannis, i.e., response to input query). 
Regarding claim 2, Tsirogiannis discloses verifying the plurality of local indexes in parallel (¶[0364] and [0370], Tsirogiannis). 
(¶[0325], Tsirogiannis); and executing the plurality of statements in parallel by distributed computing machines (¶[0364] and [0370], Tsirogiannis). 
Regarding claim 7 and similar claim 20, Tsirogiannis discloses wherein the indexed view is managed by a managed query execution platform (Fig 1A;¶[0077] and [0087], Tsirogiannis), wherein the managed query execution platform includes: a plurality of computing machines (compute cloud 108, Fig 1A; ¶[0129], Tsirogiannis); a plurality of storage devices (storage cloud 116 and storage devices 120 and 124, Fig 1A, Tsirogiannis),  and a communication fabric (communication 100-104, Fig 1A, Tsirogiannis) allowing the communication of the plurality of computing machines (Fig 1A;¶[0077] and [0087], Tsirogiannis) to the plurality of storage devices over a storage communication protocol (¶[0206]-[0207], Tsirogiannis), wherein the plurality of storage devices are configured to maintain the indexed view (¶[0206]-[207] and [0231], Tsirogiannis, i.e., materialized view corresponding to “indexed view”). 
Regarding claim 8 and similar claim 21, Tsirogiannis discloses wherein the indexed view is a presentation of customer data stored in at least one data lake (storage cloud 116 and storage devices 120 and 124, Fig 1A, Tsirogiannis) accessed through the managed query execution platform (¶[0077] and [0087], Tsirogiannis). 
Regarding claim 9 and similar claim 22, Tsirogiannis discloses synchronizing data between the indexed view and data stored in the at least one data lake (¶[0079], Tsirogiannis). 
Regarding claim 10 and similar claim 23, Tsirogiannis discloses wherein the synchronization is performed in real-time or at near real-time (¶[0079] and [0381], Tsirogiannis). 
(¶[0228], Tsirogiannis). 
Regarding claim 12 and similar claim 25, Tsirogiannis discloses wherein the input query is any one of: an SQL query and an SQL command (¶[0269] and [0308], Tsirogiannis). 
Regarding claim 13, Tsirogiannis discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (Fig.1A; ¶[0218], [0263],[0269] and [0413], Tsirogiannis, i.e., executing queries’ process), the process comprising: 
processing an input query directed to data maintained by the indexed view to generate a plurality of statements responsive to the input query (Fig.1A; ¶[0218], [0263],[0269] and [0413], Tsirogiannis, i.e., generating SQL-compliant schema “statements”), wherein the indexed view includes index information and a plurality data chunks (¶[0218]  and [0413], Tsirogiannis); 
verifying a global index to locate segments of the indexed view (¶[0179], [0184]-[0186], and [0227], Tsirogiannis, i.e., array index/global schema corresponding to the claimed “global index”); 
verifying a plurality of local indexes (¶[0208], [0210], Tsirogiannis) to locate data chunks containing values related to the plurality of statements (¶[0185] and [0210], Tsirogiannis, i.e., value index corresponding to the claimed “local index“ that local the values in SQL), wherein the index information includes at least one local index per data chunk and at least one global index per the entire indexed view (¶[0185], [0210] and [0360], Tsirogiannis); 
(¶[0218]-[0219]and [0413], Tsirogiannis); and 
responding to the input query based on the accessed data chunks (Fig.1A; ¶[0218]  and [0413], Tsirogiannis, i.e., response to input query). 
Regarding claim 14, Tsirogiannis discloses a system for executing queries on an indexed view (system of Fig.1A;¶[0231], Tsirogiannis), comprising: a processing circuitry (element 134 of Fig.1A, Tsirogiannis); and a memory (elements 120, 124 and 134 of Fig.1A, Tsirogiannis), the memory containing instructions that, when executed by the processing circuitry, configure the system to: 
process an input query directed to data maintained by the indexed view to generate a plurality of statements responsive to the input query (Fig.1A; ¶[0218], [0263],[0269] and [0413], Tsirogiannis, i.e., generating SQL-compliant schema “statements”), wherein the indexed view includes index information and a plurality data chunks (¶[0218]  and [0413], Tsirogiannis); 
verify a global index to locate segments of the indexed view (¶[0179], [0184]-[0186], and [0227], Tsirogiannis, i.e., array index/global schema corresponding to the claimed “global index”); 
verify a plurality of local indexes (¶[0208], [0210], Tsirogiannis) to locate data chunks containing values related to the plurality of statements (¶[0185] and [0210], Tsirogiannis, i.e., value index corresponding to the claimed “local index“ that local the values in SQL), wherein the index information includes at least one local index per data chunk (¶[0218]  and [0413], Tsirogiannis) and at least one global index per the entire indexed view (¶[0179], [0184]-[0186], and [0227], Tsirogiannis; 
(¶[0218]-[0219]and [0413], Tsirogiannis); and 
respond to the input query based on the accessed data chunks (Fig.1A; ¶[0218]  and [0413], Tsirogiannis, i.e., response to input query). 
Regarding claim 15, Tsirogiannis discloses wherein the system is further configured to: verify the plurality of local indexes in parallel (¶[0364] and [0370], Tsirogiannis). 
Regarding claim 16, Tsirogiannis discloses scheduling execution of the plurality of statements (¶[0325], Tsirogiannis); and executing the plurality of statements in parallel by distributed computing machines (¶[0364] and [0370], Tsirogiannis). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirogiannis et al. (US 20170206256 A1) as applied to claims 1-3 above, and further in view of Yates et al. (US 20080222136 A1).
Regarding claim 4 similar claim 17, Tsirogiannis discloses wherein the indexed view is segmented into a series of ordered vertical segments (¶[0409]-[0410], Tsirogiannis), except wherein the data chunks are based on intersection of the vertical segments and each column in the indexed view. 
(¶[0010], Yates), wherein the data chunks are based on intersection of the vertical segments and each column in the indexed view (¶[0128] and [0133], Yates). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Tsirogiannis and Yates before them to modify the managing materialized view of Tsirogiannis into Yates, as taught by Yates. One of ordinary skill in the art would be motivated to integrate managing materialized view into Tsirogiannis, with a reasonable expectation of success, in order to obtain predictable result of improving the materialize views.
Regarding claim 5 and similar claim 18, Tsirogiannis/Yates combination discloses wherein the local indexes provide for indexing a plurality of data chunks of a respective column, wherein the plurality of data indexes are independent of each other (¶[0077] and [00282], Tsirogiannis). 
Regarding claim 6 and similar claim 19, Tsirogiannis/Yates combination discloses wherein the index information further includes: at least one meta-index per column (¶[0034] and [0092], Tsirogiannis). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Das et al. (US 20180096006 A1) disclose WORKLOAD-DRIVEN RECOMMENDATIONS FOR COLUMNSTORE AND ROWSTORE INDEXES IN RELATIONAL DATABASES.
2. Bensberg et al. (US 20170177700 A1) disclose UPDATING A PARTITIONING COLUMN.
3. Ding et al. (US 20140280028 A1) disclose SELECTIVE MATERIALIZED VIEW REFRESH.
4. Nori et al. (US 20060085465 A1) disclose method for updating database object metadata.
5. Breining et al. (US 20030212664 A1) disclose Querying markup language data sources using a relational query processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
April 8, 2021